GILBERT, Circuit Judge.
I dissent from the opinion of the majority of this court on two grounds:
First. The defendants in the court below, the appellees here, answered the bill of complaint on the merits and asked for equitable relief, without raising any objection to the jurisdiction in equity on the *832ground of the existence of a remedy at law. The rule is well settled that, by thus answering in a case where it is competent for a court of equity to grant the relief sought, the defendant waives the objection that the plaintiff has a plain and adequate remedy at law. Southern Pac. R. Co. v. United States, 133 Fed. 651, 66 C. C. A. 581; Southern Pac. R. Co. v. United States, 133 Fed. 662, 66 C. C. A. 560; Southern Pacific Railroad Co. v. United States, 200 U. S. 341, 26 Sup. Ct. 296, 50 L. Ed. 507; Cobban v. Conklin, 208 Fed. 231, 125 C. C. A. 431.
Second. I cannot assent to the proposition that the appellant has an adequate remedy at law. If the allegations of the bill are true—and we must take them to be true—the appellant owns land of which the appellees have taken possession, and which is not necessary for tlieir uses as railroad corporations. What remedy has the appellant at law? It is conceded that it cannot bring ejectment to recover the possession of that portion of the land which is actually used and needed for railroad purposes. It must also be admitted that it cannot bring ejectment to recover possession of the remainder of the land, for the limits and boundaries of that land have never been ascertained, and they cannot be determined in an action of ejectment. No court has adjudged, and no statute has fixed, the quantity and limits of the land that the appellees shall occupy for their railroad. What remedy at law remains to the appellant? The majority of the court say an action for damages. But an action for damages, like an action of ejectment, could not be made to perform the function of determining the boundary line between that which the appellees shall properly occupy and that of which the appellant has the right to recover the possession. It is true, as was said by the court below, that the right of eminent domain always was a right at common law. But it is a right available only to the corporation which seeks to condemn. The landowner cannot bring the statutory action at. law to determine whether his land is needed for public use, the extent of the necessary use, and the damages recoverable therefor. When his land has actually been taken for public use, his only remedies are an action either for damages, case, debt, or ejectment. 15 Cyc. 985, 986. In none of those actions can he bring in issue the question whether his land is needed for public use, or the extent of the necessary public use, and in no such action could the appellant in this case obtain an adjudication of the important question for which the suit was brought, viz. the quantity of land that the appellees may lawfully occupy, and the boundaries of the land which shall remain to the appellant.
A case in point is Stuart v. Union Pac. R. Co., 178 Fed. 753, 103 C. C. A. 89, in which it was held that, where a landowner without objection permits a railroad company to remain upon his land, construct its road thereover, and put the same in operation, without first making compensation therefor, he is precluded from ousting the railroad company from its actual possession or interrupting the operation of its road, and that where the extent of the company's actual occupancy and use of the land for railroad purposes is in dispute, so that the landowner cannot maintain an action merely to recover compensation, with*833out either conceding the greater occupancy and use by the railroad company or risking a recovery of less than he is actually entitled to receive, he is without a plain, complete, and adequate remedy, save by a suit in equity in the nature of one to quiet title, and this although he be not in possession of any part of the land. The decision in that case was affirmed in Stuart v. Union Pac. R. R. Co., 227 U. S. 342, 33 Sup. Ct. 338, 57 L. Ed. 535.
The appellant, having bought the land in controversy after the occupation thereof by the appellees, did not acquire by the purchase the right to recover damages for the original taking of such land as was necessary for railroad uses. Roberts v. Northern Pacific Railroad, 158 U. S. 1, 15 Sup. Ct. 756, 39 L. Ed. 873; Kindred v. Union Pacific R. R. Co., 225 U. S. 582, 32 Sup. Ct. 780, 56 L. Ed. 1216. But: h: unquestionably did acquire the title and the right to the possession of all the land conveyed that was not necessary for such uses, and it has the right to have the boundaries of that land delimited, and its title thereto established. But, according to the opinion of the majority of this court, it is an empty right, for they deny the appellant a remedy. Their judgment is that the appellant can never question the right of the railroad companies to occupy and use the whole of the land in controversy, nor litigate the question of the quantity of land that they may lawfully claim or use, and that the appellant must abandon its claim to the title to any of such land, and relinquish the possession of the whole thereof to the appellees, for this is what it means when they say that the appellees are in possession of the whole of it, and the appellant’s only remedy is an action for damages.